Citation Nr: 1107013	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which, in pertinent part, denied the above 
claims.

The Board notes that the issues on appeal had previously included 
service connection for diabetic peripheral neuropathy of the 
right and left, upper and lower extremities, and posttraumatic 
stress disorder (PTSD).  However, during the pendency of this 
appeal, by rating action dated in April 2009, the RO granted the 
Veteran's claims of diabetic peripheral neuropathy of the right 
and left, upper and lower extremities, and anxiety disorder, not 
otherwise specified (claimed as PTSD).  As this represents a 
complete grant of the benefits sought on appeal as to the 
foregoing issues, they are no long before the Board.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral hearing loss was caused by hazardous noise exposure 
during active service.

2.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus was caused by hazardous noise exposure during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral 
hearing loss and tinnitus herein constitutes a complete grant of 
the benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) and 
the implementing regulations. 

The Veteran contends that he was exposed to acoustic trauma 
during service as a result of his duties in the infantry during a 
tour of duty in the Republic of Vietnam during the Vietnam War.  
He further alleges that he has experienced hearing loss and 
tinnitus since his service discharge.  Therefore, the Veteran 
claims that service connection is warranted for bilateral hearing 
loss and tinnitus.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for hearing loss 
where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for  hearing loss which first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) confirms that the Veteran was 
assigned to an infantry unit during his period of active service, 
and that he had service in Vietnam wherein his military 
occupational specialty was a unit and organization supply 
specialist.

In April 2009, VA conceded that the Veteran participated in an 
event in service wherein an ammunition dump had exploded in Long 
Binh while his unit had been stationed there, and that his 
service personnel file had shown participation in the Vietnam 
Counter Offensive Phase II.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses referable to  hearing 
difficulty.  His September 1965 induction report of medical 
examination provides an audiometric evaluation at entrance into 
service.  Hearing acuity was measured by audiometric testing 
using the American Standards Association (ASA) units, which was 
the standard of measurement of pure tone thresholds by the 
service departments prior to October 31, 1967.  Subsequent to 
October 31, 1967, and currently, the service departments measure 
pure tone thresholds using International Standard Organization 
(ISO) units.  For consistency, the pure tone thresholds reported 
below have been converted to ISO units. Audiological evaluation 
revealed pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
10
-5
LEFT
20
10
0
15
5


The Veteran's October 1967 separation examination report is 
illegible and the findings cannot be reported.

Subsequent to service, a VA audiology consult dated in September 
2006 shows that the Veteran reported a history of hazardous noise 
exposure while in service when exposed to combat artillery noise.  
Case history was negative for tinnitus, but there was recent 
treatment for ear/hearing-related disorders.  The diagnosis was 
slight to moderate sensorineural hearing loss of the right ear 
and slight to mild sensorineural hearing loss of the left ear.  
Word recognition was 100 percent in each ear.

A VA audio examination report dated in June 2007 shows that the 
Veteran's claims file was reviewed by the examiner in conjunction 
with conducting the examination of the Veteran.  The examiner 
noted that service treatment records showed that the Veteran's 
hearing was within normal limits from 500 to 6000 Hertz at 
induction, and that the separation examination report was 
unreadable.  The Veteran reported bilateral hearing loss that 
first became noticeable three to four years earlier.  He 
described difficulty hearing sounds.  He also noted his inservice 
duty in the infantry wherein he was exposed to rifles, bazookas, 
machine guns, and Howitzers without hearing protection.  He added 
that he had no civilian occupational or recreational noise 
exposure.  He also reported recurrent tinnitus which was not 
constant.  He described that the tinnitus would occur several 
times per day, for a few minutes per episode, with no particular 
pattern of occurrence.  The examiner did not provide audiometric 
findings, noting that the results were unreliable and unsuitable 
for rating purposes.  The examiner concluded that the Veteran had 
not been putting forth a good faith effort to cooperate with the 
examiner.  The examiner stated that he could not determine the 
etiology of the tinnitus without resort to mere speculation, 
particularly due to the poor reliability of responses and 
possible non-organic hearing loss component.

A private audiology report from the First Coast Hearing Clinic, 
Inc., dated in May 2008, shows that the Veteran reported 
difficulty hearing in noisy environments and constant, sometimes 
very loud tinnitus, bilaterally.  He also reported difficulty 
localizing sounds such as sirens.  The Veteran provided a history 
of service in combat in the infantry in Vietnam, during which he 
had been assigned to a unit dealing with weapons repair.  In this 
position, he was required to test fire all types of weapons, 
including shoulder fired missiles and 106 Howitzers.  Ear 
protection was not utilized during periods of noise exposure.  No 
other significant audiologic history was reported.  In civilian 
life, he worked as a manager for an electric utility company and 
was not subject to loud or prolonged noise exposure.  Audiometric 
testing revealed mild to moderate sensorineural hearing loss, 
bilaterally.  Word recognition was excellent in both ears.  The 
impression was mild to moderate hearing loss in both ears.  The 
examiner opined that the Veteran's hearing loss and tinnitus were 
consistent with post deployment hearing loss.  His hearing loss 
was likely as not to have been caused by excessive long term 
exposure to hazardous noise without the use of hearing protection 
during his military service, especially in the absence of any 
other history of hazardous noise exposure.

A VA audio examination report dated in March 2009, conducted by 
the same examiner that performed the June 2007 examination, shows 
that the Veteran's claims file was, once again, reviewed in 
conjunction with the examination of the Veteran.  The Veteran 
provided a five to six year history of noticeable bilateral 
hearing loss.  He described difficulty localizing sound and 
hearing in noise.  An inservice and post-service history 
regarding noise exposure was provided by the Veteran that was 
consistent to that previously reported.  He also provided a five 
to six year history of constant tinnitus, described as moderately 
severe to severe.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
35
LEFT
15
10
10
25
40

Speech audiometry revealed speech recognition ability of  88 
percent in the right ear and of 80 percent in the left ear.  The 
diagnosis was bilateral subjective tinnitus, indeterminate 
location; and normal to mild sensorineural hearing loss in the 
right and  normal to mild conductive hearing loss in the left 
ear.  The examiner concluded that tinnitus was less likely as not 
caused by or a result of service, and that he could not resolve 
the issue of whether the Veteran's hearing loss was due to 
acoustic trauma without resorting to mere speculation.  The 
examiner explained that research studies had shown that hazardous 
noise exposure had an immediate effect on hearing.  It did not 
have a delayed onset nor was it progressive or cumulative.  The 
Veteran reported onset of tinnitus five to six years earlier, 
decades after separation. Therefore, his tinnitus was less likely 
as not caused by or a result of acoustic trauma in-service.  
There was no separation audiogram, he reported his hearing loss 
was first noticeable five to six years earlier (decades after 
separation), the conductive hearing loss in the left ear is 
inconsistent with noise exposure and suggestive of a different 
etiology (the conductive component is less likely as not caused 
by or a result of military acoustic trauma in my opinion), and 
there were a number of potential non-military sensorineural 
hearing loss and/or tinnitus etiologies, including aging, 
diabetes, high blood pressure, and usage of potentially ototoxic 
medications.  Given the available evidence, the examiner could 
not resolve this issue (sensorineural hearing loss) without 
resorting to mere speculation.  The examiner added that it would 
be speculative to allocate a degree of his current sensorineural 
hearing loss to each of these potential non-military etiologies 
discussed versus military acoustic trauma, and it would be 
speculative to allocate a degree of his tinnitus to each of these 
non-military etiologies discussed.

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements 
that he has proffered during the course of this appeal have not 
been contradictory. Moreover, since he filed his claim, his 
recitation of the symptoms produced by his bilateral hearing loss 
and tinnitus, and how long the condition has bothered him, has 
remained consistent.  The Board finds that his written evidence 
is credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also 
Davidson, 581 F.3d at 1316.

Additionally, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the Board finds that the Veteran's lay statements 
describing the onset and chronicity of the bilateral hearing loss 
and tinnitus consistent with his duty with an infantry unit 
during his period of active service.  In this regard, the Board 
reiterates that VA has conceded that the Veteran participated in 
an event in service wherein an ammunition dump had exploded in 
Long Binh while his unit had been stationed there, and that his 
service personnel file had shown participation in the Vietnam 
Counter Offensive Phase II.  As such, his account as to exposure 
to acoustic trauma during his period of active service is found 
to be credible and supported by the later diagnoses from both VA 
and the First Coast Hearing Clinic.  Id.

Relevant to whether the Veteran's bilateral hearing loss and 
tinnitus are directly related to his period of active service, 
the Board initially notes that the Veteran meets the criteria for 
a current hearing loss disability under 38 C.F.R. § 3.385.  The 
examiner from the First Coast Hearing Clinic in May 2008 
concluded that the Veteran's hearing loss and tinnitus were 
consistent with post deployment hearing loss; and that the 
hearing loss was as likely as not caused by excessive long term 
exposure to hazardous noise without the use of hearing protection 
during service, especially in the absence of any other history of 
hazardous noise exposure.

The Board has considered the March 2009 opinion of the VA 
examiner, in which it was concluded that the tinnitus was less 
likely caused by inservice acoustic trauma and that he could not 
resolve the issue of hearing loss without resorting to mere 
speculation.  The examiner bases his opinion on the fact that the 
Veteran did not report the onset of the hearing loss and tinnitus 
until five or six years earlier and cites to studies that 
suggested hazardous noise had an immediate effect on hearing and 
was not progressive or cumulative.  However, the Board finds that 
given the same history and facts, the examiner from the First 
Coast Hearing Clinic determined that the Veteran's symptoms were 
consistent with post deployment hearing loss, likely caused by 
hazardous noise exposure during service.

Given the evidence outlined above, the Board is of the opinion 
that the point of equipoise has been reached in this matter.  
Thus, even though the VA examiner could not provide a conclusion 
as to the etiology of the hearing loss and tinnitus without 
resorting to speculation, the examiner from the First Coast 
Hearing Clinic did provide a probative opinion that was 
definitive, based upon a consistent history provided by the 
Veteran, and supported by detailed rationale.  This opinion, 
coupled with the Veteran's competent and credible report as to 
the onset of his disorders and the current diagnoses of bilateral 
hearing loss and tinnitus, leads the Board to conclude that the 
evidence is at the very least in equipoise as to whether the 
bilateral hearing loss and tinnitus had their onset during 
service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, to do so in this case would only serve the 
purpose of obtaining negative evidence.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003) (noting that VA may not order 
additional development for the sole purpose of obtaining evidence 
unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. 
App. 19, 24 (2009) (finding that precluding VA from obtaining 
evidence to rebut a presumption would render meaningless the 
statutory mandate that a presumption may be rebuttable with 
affirmative evidence to the contrary).  Moreover, under the 
benefit of the doubt rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Thus, with the resolution 
of all reasonable doubt in the Veteran' favor, the Board finds 
that the Veteran has satisfied his burden of showing that he 
currently has bilateral hearing loss and tinnitus as a result of 
his period of active service.



							[Continued on Next Page]
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


